UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (the “Exchange Act”) For the quarterly period ended August 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-146675 LUCKY BOY SILVER CORP. (Exact name of small business issuer in its charter) Wyoming 26-0665441 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5466 Canvasback Rd., Blaine, Washington (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (702) 839-4029 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 140,590,000shares of Common Stock as of October 18, 2010 - ii - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II – OTHER INFORMATION 17 ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. [REMOVED AND RESERVED] 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 21 SIGNATURES 22 - iii - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUCKY BOY SIVLER, INC. (FKA Sierra Ventures, Inc.) (An Exploration Stage Company) TABLE OF CONTENTS Page Balance Sheets – August 31, 2010 and May 31, 2010 2 Statements of Operations for the three months ended August 31, 2010 and 2009 and for the period October 19, 2006 (Inception) to August 31, 2010 3 Statements of Stockholder’s Equity (Deficit) for the period October 19, 2006 (Inception) to August 31, 2010 4-5 Statements of Cash Flows for the three months ended August 31, 2010 and 2009 and for the period October 19, 2006 (Inception) to August 31, 2010 6 Notes to Financial Statements 7-9 LUCKY BOY SIVLER, INC. (FKA Sierra Ventures, Inc.) (An Exploration Stage Company) Balance Sheets ASSETS August 31, May 31, CURRENT ASSETS (Unaudited) Cash $ $ Restricted cash Total Current Assets OTHER ASSETS Deposits Mining claims, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY Common stock, 500,000,000 shares authorized at par value of $0.001; 140,590,000 and 140,465,000 shares issued and outstanding, respectively Additional paid-in capital Stock subscription payable - Other comprehensive loss 59 59 Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. - 2 - LUCKY BOY SIVLER, INC. (FKA Sierra Ventures, Inc.) (An Exploration Stage Company) Statements of Operations From Inception on October 19, For the Three Months Ended 2006 Through August 31, August 31, REVENUES $
